Opinion by
Quinan, J.
§ 1054. Writ of error; service of citation; husband and wife. Where husband and wife are parties to a judgment which the opposite party desires to remove to the appellate court for revision by writ of error, the husband is a necessary party defendant, although the matter involved is the separate property of the wife, and he must be served with citation in error. The appellate court acquires no jurisdiction in such case, where the husband has not been served with citation, and the cause will not be continued in the appel ate court for the service of such citation, but the case will be dismissed. [R. S. 1034; Chambers v. Shaw, 16 Tex. 143; Crunk v. Crunk, 23 Tex. 604; Cannon v. Hemphill, 7 Tex. 184; McIntire v. Chappell, 2 Tex. 378.] The transcript in this case having been prematurely filed in the court of appeals before the writ of error had been perfected by service of citation upon the defendants in error, the court of appeals had no jurisdiction of the case, and it was therefore dismissed and stricken from the docket. [R. S. 1410.]
Dismissed.